Citation Nr: 1311297	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for the service-connected posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to a disability rating higher than 10 percent for the service-connected chronic strain of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1998 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that increased the rating for the Veteran's service-connected psychiatric disorder from 30 percent to 50 percent and also increased the rating for his thoracolumbar spine disability from 0 percent to 10 percent.  The Veteran contends on appeal that higher ratings should have been granted.

The Veteran's substantive appeal, received in February 2010, requested a hearing before a Member of the Board at the Board's offices in Washington, DC, and a Central Office hearing was duly scheduled in April 2013.  As discussed in the Remand section below, the Veteran has notified the Board that he wants to cancel the Central Office hearing and wants a hearing at the RO instead.  The Board has granted the Veteran's request.  See 38 C.F.R. § 20.704(c) (2012).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran submitted a letter to the Board that was received in March 2013 requesting that his pending Central Office hearing be cancelled and that he be afforded a videoconference hearing before a Member of the Board in lieu thereof.  Because videoconference hearings are scheduled by the RO, remand is necessary.

Accordingly, this case is REMANDED to the RO for the following action:

Schedule the appellant for a videoconference hearing in accordance with his request.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


